DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 6-9, 11, 12, 13, 14, 16, 18-22, 24, 25, 28, 32, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada US 20180184123 in view of Taquet “complementary results of tests CE5-3 on Non-Linear ALF” (cited in IDS).

Regarding claim 1, Terada disclose(s) the following claim limitations:
An apparatus for decoding video data [fig. 29], the apparatus comprising: 
a memory configured to store the video data (i.e. memory) [paragraph 432]; and 
one or more processors implemented in circuitry (i.e. micro processor) [paragraph 432] and configured to: 
decode a syntax element that indicates a manner in which to perform an loop filtering process, the syntax element indicating that a nonlinear operation is to be applied to the video data, the nonlinear operation configured to be applied in combination with a filtering operation of the (i.e. syntax element nn_intra_pred_enabled_flag enables the non-linear in loop filtering) [paragraph 148; fig. 15]; and 
perform the loop filtering process based on the syntax element (i.e. syntax element nn_intra_pred_enabled_flag enables the non-linear in loop filtering) [paragraph 148; fig. 15].  
Terada do/does not explicitly disclose(s) the following claim limitations:
decode a syntax element that indicates a manner in which to perform an adaptive loop filtering process, the syntax element indicating that a nonlinear operation is to be applied to the video data, the nonlinear operation configured to be applied in combination with a filtering operation of the adaptive loop filtering process; and 
perform the adaptive loop filtering process based on the syntax element.  
However, in the same field of endeavor Taquet discloses the deficient claim limitations, as follows:
decode a syntax element that indicates a manner in which to perform an adaptive loop filtering process, the syntax element indicating that a nonlinear operation is to be applied to the video data, the nonlinear operation configured to be applied in combination with a filtering operation of the adaptive loop filtering process (i.e. non-linear ALF (NL ALF) is enable through syntax elements) 
perform the adaptive loop filtering process based on the syntax element (i.e. non-linear ALF (NL ALF) is enable through syntax elements) [abstract].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Terada with Taquet to use non-linear ALF.
It would be advantageous because this provided better rate distortion with no change in decoder complexity. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Terada with Taquet to obtain the invention as specified in claim 1.

Regarding claim 2, Terada meets the claim limitations, as follows: 
The apparatus of claim 1, wherein the nonlinear operation comprises one or more nonlinear operators that include one or more of: a shrinkage operator, a sigmoid function, or a ReLU function (i.e. sigmoid function used) [paragraph 174-178].  

Regarding claim 4, Taquet meets the claim limitations, as follows: 
The apparatus of claim 1, wherein the syntax element indicates parameters of the nonlinear operation (i.e. syntax contains signaling the use of alternative Luma and chroma filters) [section 2].  


The apparatus of claim 1, wherein to perform the adaptive loop filtering process, the one or more processors are configured to: determine the nonlinear operation based on sample position, block size, sample value, or color component; and apply the determined nonlinear operation to input samples of the adaptive loop filtering process (i.e. non-linear operation based on block size.) [paragraph 465,467].  

Regarding claim 7, Taquet meets the claim limitations, as follows: 
The apparatus of claim 1, wherein the one or more processors are configured to apply the filtering operation of the adaptive loop filtering process in a plurality of filtering stages, wherein the plurality of filtering stages include: a first stage in which a pre-filtering operation is configured to be applied before the nonlinear operation, and a second stage in which a post-filtering operation is configured to be applied after the nonlinear operation (i.e. luma and chroma filter sets are performed before NL ALF and alternate filters can be performed after.) [section 2,2.1].  

Regarding claim 8, Taquet meets the claim limitations, as follows: 
The apparatus of claim 7, wherein to perform the adaptive loop filtering process, the one or more processors are configured to: determine that the nonlinear operation includes application of one or more clipping operators; (i.e. adaptive clipping operation performed on input values of ALF process) [section 1].  

Regarding claim 9, Terada meets the claim limitations, as follows: 
The apparatus of claim 1, wherein to perform the adaptive loop filtering process, the one or more processors are configured to: apply the combination of the filtering operation and the nonlinear operation to a reconstructed block of the video data to produce a filtered block of the video data; and output the filtered block to a decoded picture buffer (DPB) (i.e. decoder show the combination of the non-linear operation and filtering and outputting to a frame memory) [paragraph 190; fig. 29].  

Regarding claim 11, Terada meets the claim limitations, as follows: 
The apparatus of claim 1, wherein the video data is one of a coding block of video data, a slice of video data, a tile of video data, a brick of video data, and/or a picture of video data (i.e. bitstream is video data that can be a slice, picture, block) [paragraph 112].  



Regarding claim 12, Terada meets the claim limitations, as follows: 
(i.e. monitor ex219 displays reproduced video signal) [paragraph 527].  

Claim 13 is rejected using similar rationale as claim 1.
Claim 14 is rejected using similar rationale as claim 2.
Claim 16 is rejected using similar rationale as claim 4.
Claim 18 is rejected using similar rationale as claim 6.

Regarding claim 19, Taquet meets the claim limitations, as follows: 
The method of claim 13, further comprising: determining, based on side information, whether or not the filtering operation is adaptive; and in response to the determination, enabling the adaptive loop filtering process (i.e. enabling ALF would require a syntax element to be signaled and when present, it will enable ALF) [abstract].  

Claim 20 is rejected using similar rationale as claim 7.
Claim 21 is rejected using similar rationale as claim 8.
Claim 22 is rejected using similar rationale as claim 9.
Claim 24 is rejected using similar rationale as claim 11.
Claim 25 is rejected using similar rationale as claim 1. This is merely the encoder of claim 1. 

Claim 32 is rejected using similar rationale as claim 1.
Claim 33 is rejected using similar rationale as claim 2.

Regarding claim 35, Terada meets the claim limitations, as follows: 
The non-transitory computer-readable storage medium of claim 32, wherein the instructions, when executed, cause the one or more processors to: determine one or more filtering coefficients for the filtering operation; and determine one or more parameters for the nonlinear operation (i.e. filter coefficients determined) [paragraph 104-105].  


Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada, Taquet and Yin in view of Rossato US 20130322530.

Regarding claim 3, Terada, Taquet and Yin do/does not explicitly disclose(s) the following claim limitations:
wherein the syntax element indicates cascaded versions of the nonlinear operators
However, in the same field of endeavor Rossato discloses the deficient claim limitations, as follows:
(i.e. cascaded non-linear filter operations performed. These can be parameters sent to decoder (syntax)) [paragraph 178].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Terada, Taquet and Yin with Rossato to have the syntax element indicates cascaded versions of the nonlinear operators
It would be advantageous because this process enhances the quality of the prediction. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Terada, Taquet and Yin with Rossato to obtain the invention as specified in claim 3.

Claim 15 is rejected using similar rationale as claim 3.

Claim(s) 5, 10, 17, 23, 26, 29, 30, 31, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada and Taquet in view of Yao “Convolutional Neural Network Filter (CNNF) for intra frame”.

Regarding claim 5, Terada and Taquet do/does not explicitly disclose(s) the following claim limitations:
wherein to perform the adaptive loop filtering process, the one or more processors are configured to: determine an order for combining the nonlinear operation and the filtering operation, wherein the order includes 
However, in the same field of endeavor Yao discloses the deficient claim limitations, as follows:
wherein to perform the adaptive loop filtering process, the one or more processors are configured to: determine an order for combining the nonlinear operation and the filtering operation, wherein the order includes applying the nonlinear operation followed by the filtering operation; and apply the nonlinear operation followed by the filtering operation (i.e. fig. 1 shows options where the CNNF is before (1a) and after (1b) the ALF. Changing the order of the filters) [fig. 1].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Terada and Taquet with Yao to perform the adaptive loop filtering process, the one or more processors are configured to: determine an order for combining the nonlinear operation and the filtering operation, wherein the order includes applying the nonlinear operation followed by the filtering operation; and apply the nonlinear operation followed by the filtering operation.
It would be advantageous because this can improve coding gains. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Terada and Taquet with Yao to obtain the invention as specified in claim 5.


The apparatus of claim 1, wherein a pre-clipping operation precedes the adaptive loop filtering process, and wherein the nonlinear operation of the adaptive loop filtering process is separate from the pre-clipping operation (i.e. fig. 1 shows options where the CNNF is before (1a) and after (1b) the ALF. Changing the order of the filters) [fig. 1].  

Claim 17 is rejected using similar rationale as claim 5.
Claim 23 is rejected using similar rationale as claim 10.

Regarding claim 26, Yao meets the claim limitations, as follows: 
The apparatus of claim 25, wherein to encode the syntax element, the one or more processors are configured to: encode the syntax element to indicate the filtering operation or the nonlinear operation as a first operation of the adaptive loop filtering process (i.e. changing order of filters would require the signaling of the order to properly reconstruct) [section 2.1; fig 1].  

Claim 27 is rejected using similar rationale as claim 5.
Claim 29 is rejected using similar rationale as claim 5.
Claim 30 is rejected using similar rationale as claim 10.
Claim 31 is rejected using similar rationale as claim 5.
Claim 34 is rejected using similar rationale as claim 5.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Jared Walker/Primary Examiner, Art Unit 2426